Citation Nr: 0713028	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  03-09 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1966. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a RO decision that denied the benefits sought 
on appeal.  In December 2004, the Board remanded the 
veteran's case to the RO for further evidentiary development.  
The case was returned to the Board in October 2005. 


FINDINGS OF FACT

1.  The veteran had level I hearing in both ears on VA 
audiological examination in February 2002.

2.  The veteran had level I hearing in the right ear and 
level II hearing in the left ear on VA audiological 
examination in June 2005. 


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); see 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Prior to the initial adjudication of the veteran's 
service connection claim for bilateral hearing loss, VA sent 
the veteran an August 2001 letter that satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  By an April 2002 RO decision, service connection for 
bilateral hearing loss was granted and a noncompensable 
evaluation was assigned.  "In cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated-it has been 
proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled."  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 491 (2006).  Despite the aforementioned, the 
RO did send the veteran another letter in December 2004, 
which informed him of how to substantiate his increased 
rating claim.  The letter also requested that the veteran 
provide any evidence in his possession that pertained to the 
claim.  38 C.F.R. § 3.159(b)(1).  While the veteran was not 
notified of the evidence necessary to establish an effective 
date for the claim on appeal, the Board finds this error 
harmless because the preponderance of the evidence is against 
the veteran's claim and any questions as to the appropriate 
effective date to be assigned is moot.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
veteran was afforded two VA compensation examinations which 
assess the severity of the veteran's bilateral hearing loss.  
There is no other indication in the record that additional 
evidence relevant to the issues decided herein is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991). 
Although the regulations do not give past medical reports 
precedence over current findings, the Board is to consider 
the veteran's medical history in determining the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  Powell v. West, 13 Vet. 
App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time.  Fenderson, 12 Vet. App. at 126.

The severity of a hearing loss disability is determined by 
comparisons of audiometric test results with specific 
criteria set forth at 38 C.F.R. § 4.85.  Evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second).  The 
Rating Schedule allows for such audiometric test results to 
be translated into a numeric designation ranging from Level 
I, for essentially normal acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  An 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  38 C.F.R. § 4.85.

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the puretone threshold is 
greater than 55 decibels at each of four specified 
frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 
Hertz), or if the puretone threshold is 30 decibels or less 
at 1000 Hertz and simultaneously 70 decibels or more at 2000 
Hertz, VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next highest numeral for 
consideration.  Each ear is evaluated separately.  38 C.F.R. 
§ 4.86.

By an April 2002 rating action, the RO granted the veteran's 
claim for service connection for bilateral hearing loss.  At 
that time, the RO assigned a noncompensable evaluation under 
38 C.F.R. § 4.85, Diagnostic Code 6100, effective as of 
February 22, 2001.

A private medical record, dated in January 2001 and received 
at the RO in February 2001, reflects that the veteran had an 
average decibel loss of 35 in both ears.  He had speech 
discrimination of 84 percent and 80 percent in the right and 
left ears, respectively.  (It is unclear whether the Maryland 
CNC test for controlled speech discrimination was utilized.  
38 C.F.R. § 4.85.)

A February 2002 VA audiological examination was conducted.  
Pure tone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT

20
35
40
60
LEFT

25
40
45
60
The average pure decibel loss was 38.75 for the right ear and 
42.5 for the left ear. Speech audiometry revealed speech 
recognition ability of 94 percent, bilaterally.  The examiner 
diagnosed normal to severe high frequency sensorineural 
hearing loss in the right ear, and normal to moderately 
severe high frequency sensorineural hearing loss in the left 
ear.  

At a September 2004 Travel Board hearing, the veteran 
indicated he was employed as a maintenance worker but did not 
utilize hearing aids while at work as they were not helpful 
in a noisy environment.  He testified that he had difficulty 
with conversational speech.  His wife related that she could 
not carry on a conversation with him, unless you talked very 
loudly.  He indicated that his hearing had gotten worse since 
his last VA examination. 

A June 2005 VA audiological examination was conducted.  
During the course of the examination, the veteran reported 
that he had difficulty understanding conversational speech, 
especially when in noise.  Pure tone thresholds, in decibels, 
were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT

30
45
50
65
LEFT

25
45
50
65
The average pure tone decibel loss was 48 for the right ear 
and 46 for the left ear. Speech audiometry revealed speech 
recognition ability of 93 percent in the right ear and 84 
percent in the left ear.  The examiner diagnosed mild to 
severe sensorineural hearing loss in the right ear, and mild 
to moderately severe hearing loss in the left ear, with 
frequent bilateral tinnitus.
 
The February 2002 VA examination demonstrates that under the 
Schedule, the right and left ear hearing impairment 
represents a Roman numeral designation of Level I.  See 38 
C.F.R. §§ 4.85, Table VI.  Using Table VII, the numeral 
designations of Level I hearing acuity in both ears 
translates to a 0 percent evaluation for hearing impairment.  
See 38 C.F.R. §§ 4.85, Table VII, Diagnostic Code 6100.  

The June 2005 VA examination demonstrates that under the 
Schedule, the right ear hearing impairment represents a Roman 
numeral designation of Level I, and the left ear hearing 
impairment represents a Roman numeral designation of Level 
II.  See 38 C.F.R. §§ 4.85, Table VI.  Using Table VII, the 
numeral designations of Level I hearing acuity in the right 
ear and Level II hearing acuity in the left ear, translates 
to a 0 percent evaluation for hearing impairment.  See 38 
C.F.R. §§ 4.85, Table VII, Diagnostic Code 6100.  

Additionally, the hearing loss shown by the medical evidence 
does not qualify for an exceptional pattern of hearing 
impairment under 38 C.F.R. § 4.86. 

An initial compensable evaluation for bilateral hearing loss 
is not warranted.  In so finding, although hearing loss is 
shown by the evidence of record, the documented levels of 
hearing loss do not merit a compensable rating.  The 
assignment of disability evaluations for hearing impairment 
is a purely mechanical application of the rating criteria 
from which the Board cannot deviate.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).  However, in the future, were 
the veteran's hearing loss to further decline, he could apply 
for a compensable rating at that time.  His hearing loss 
would then be reevaluated, using the most recent audiological 
evaluation results.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


